
	

114 S1778 IS: TELEmedicine for MEDicare Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1778
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2015
			Ms. Hirono (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to permit certain Medicare providers licensed in a
			 State to provide telemedicine services to certain Medicare beneficiaries
			 in a different State.
	
	
		1.Short title
 This Act may be cited as the TELEmedicine for MEDicare Act of 2015 or the TELE-MED Act of 2015.
		2.Permitting certain Medicare providers licensed in a State to provide telemedicine services to
 certain Medicare beneficiaries in a different StateTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the following new section:
			
				1899C.Permitting certain Medicare providers licensed in a State to provide telemedicine services to
			 certain Medicare beneficiaries in a different State
 (a)In generalIn the case of a Medicare participating physician or practitioner who is licensed or otherwise legally authorized to provide a health care service in a State, such physician or practitioner may provide such a service as a telemedicine service to a Medicare beneficiary who is in a different State, and any requirement that such physician or practitioner obtain a comparable license or other comparable legal authorization from such different State with respect to the provision of such health care service by such physician or practitioner to such beneficiary shall not apply.
 (b)EnforcementWith respect to the provision of a service pursuant to this section, the licensing or authorizing State has jurisdiction to enforce the licensure or other legal authorization requirements of such primary State, including through disciplinary actions used by such State as of the day before the date of the enactment of this section.
 (c)Process To establish telemedicine service definitionNot later than 12 months after the date of the enactment of this section, the Secretary shall issue guidance to the States for developing a definition of the term telemedicine services for purposes of applying this section. For purposes of issuing such guidance, the Secretary shall solicit input from relevant stakeholders, including patients, health care providers, State government officials, health technology developers, insurers, employers, licensing boards, community health organizations, and other Federal agencies.
 (d)ReportNot later than 12 months after the date of the enactment of this section, the Secretary shall submit to Congress a report on the plans to develop and expand the use of current and emerging Internet and communications technologies to expand access of Medicare beneficiaries to health programs.
 (e)DefinitionsFor purposes of this section: (1)Medicare beneficiaryThe term Medicare beneficiary means an individual entitled to benefits under part A or enrolled under part B.
 (2)Qualifying physician or practitionerThe term Medicare participating physician or practitioner means the following: (A)A physician (as defined in section 1861(r)) who is a participating physician or supplier (as defined in section 1842(h)(1)).
 (B)A practitioner (as defined in section 1842(b)(18)(C)) who is a participating physician or supplier (as defined in section 1842(h)(1)).
 (f)Construction relating to Controlled Substances ActNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (g)No effect on State malpractice laws or jurisdiction To hear civil claimsNothing in this section may be construed to— (1)replace or supersede any State law regarding negligence or medical malpractice; or
 (2)divest any court of its jurisdiction to hear civil claims arising from a physician’s provision of telemedicine services..
		
